Citation Nr: 0535246	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  98-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss, prior to December 1, 2000.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, after November 30, 2000.  


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Esquire


WITNESSES AT HEARING ON APPEAL

The appellant and his wife




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
January 1972.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  That decision implemented a Board 
decision of January 1997 that granted service connection for 
bilateral defective hearing, and assigned a noncompensable 
evaluation.  The veteran was informed of that decision and he 
filed a timely notice of disagreement seeking a compensable 
evaluation for that disability.

In July 1998, a hearing on appeal was held before the 
undersigned, who is the Veterans Law Judge designated by the 
Chairman to conduct that hearing.  A transcript of the 
hearing is of record.

The claim was eventually forwarded to the Board and, in 
January 1999, the Board issued a decision on the merits of 
the veteran's claim.  In that decision, the Board denied the 
veteran's appeal.  The veteran was notified of the action and 
he appealed to the United States Court of Appeals for 
Veterans Claims (Court).  On appeal, the Secretary of the VA 
submitted a Joint Motion for Remand and to Stay Further 
Proceedings; this document was received at the Court in May 
2000.  Responding to the Motion, the Court issued an Order in 
May 2000.  This Order vacated the Board's January 1999 
decision and remanded the claim back to the Board for 
additional action.

Following the return to the Board of the claim, the Board 
remanded the claim in September 2000.  The purpose of the 
Remand was to obtain additional medical information including 
documentation corroborating the veteran's assertions that his 
employment was affected by his hearing loss.  Subsequently, 
the claim was returned to the Board.  In August 2003, the 
Board again issued a decision on the merits of the veteran's 
claim.  That decision denied the veteran's claim.  

The Board received a Motion to Vacate and Reissue Board of 
Veterans' Appeals Decision from the veteran's accredited 
representative in November 2004.  In that document, the 
representative reported that the veteran and his accredited 
representative had not received a copy of the August 2003 
Board decision in possible violation of 38 U.S.C. § 7104(e).  
The Board concluded that a violation had indeed occurred and 
in February 2005, the August 2003 Board decision was vacated.  

After said vacation, the Board again remanded the claim.  
Said remand occurred in February 2005.  That remand was 
returned to the RO via the Appeals Management Center (AMC).  
The remand requested that the veteran be informed of the 
Veterans Claims Assistance Act of 2000 (VCAA) and that 
additional medical information be obtained and included in 
the claims folder.  Based upon the medical information, 
including an Audiological Examination that was performed in 
July 2005, the RO granted the veteran's request for an 
increased evaluation.  Specifically, a 10 percent disability 
evaluation was assigned for bilateral hearing loss, effective 
December 1, 2000.  The veteran's claim for a compensable 
evaluation prior to December 1, 2000, remained denied.  The 
claim has since been returned to the Board for review.

Although the veteran has been granted a compensable 
evaluation from December 1, 2000, to the present, this is not 
a full grant of the benefit sought on appeal because a higher 
rating is available.  Regarding a claim for an increased 
rating, the claimant is generally presumed to be seeking the 
maximum benefit allowed by law and regulation, and such a 
claim remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, this issue remains before the Board.  

The veteran, during the long course of this appeal, has 
submitted a claim to establish entitlement to an evaluation 
in excess of 10 percent for tinnitus and entitlement to 
service connection for headaches, secondary to tinnitus.  As 
these issues have been neither procedurally prepared nor 
certified for appellate review, the Board refers those issues 
back to the RO for, if any, appropriate action.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  Prior to December 1, 2000, the veteran had Level I 
hearing in the right ear and Level I hearing in the left ear.

3.  After November 30, 2000, the veteran had Level IV hearing 
in the right ear and Level III and Level IV hearing in the 
left ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss prior to December 1, 2000, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 6100 (1999).

2.  The criteria for a rating in excess of 10 percent for 
bilateral hearing loss after November 30, 2000, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Code 6100 (1999) 
and (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a March 2005 
letter from the Detroit RO to the appellant that was issued 
after the initial agency of original jurisdiction (AOJ) 
decision.  The letter informed the appellant of what evidence 
was required to substantiate the claim for an increased 
evaluation, and of his and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the VA.  

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims, hereinafter the Court, held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's numerous actions since the 
veteran filed his claim in 1997.  Specifically, in those 
documents, the appellant has been told that he needed to 
submit evidence supporting his assertions that his bilateral 
hearing loss should be rated higher.  

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that the VA received the records.  The veteran was 
told that he should inform the VA of any additional records 
or evidence necessary for his claim.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations in order to determine whether the 
veteran has a hearing condition that would qualify him for a 
compensable rating.  Given the foregoing, the Board finds 
that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the veteran's claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
The VA also obtained Social Security Administration records 
that dealt with the veteran's ability to work and those 
disabilities that impinged on said ability.  Those records 
are also of record.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  The veteran was given notice 
that the VA would help him obtain evidence but that it was up 
to the veteran to inform the VA of that evidence.  It seems 
clear that the VA has given the veteran every opportunity to 
express his opinion with respect to his claims, the VA has 
obtained all known documents that would substantiate the 
veteran's assertions; and, the veteran has undergone medical 
examinations so that the VA would have a complete picture of 
the disability at issue.  

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, an SOC, SSOCs, and various Board 
actions, been advised of the evidence considered in 
connection with his appeal and what information VA and the 
veteran would provide.  He has been told what the VA would do 
to assist him with his claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the veteran's claim.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notification or development.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

By a Board action of January 1997, service connection was 
awarded for bilateral hearing loss.  Following that action, 
the claim was returned to RO for implementation of the 
Board's action and for the assignment of a disability 
evaluation.  Using a VA audiological examination that 
accomplished in April 1995, a noncompensable evaluation was 
assigned pursuant to the rating criteria found at 38 C.F.R. 
Part 4, Diagnostic Code 6100 (1994).  

For comparison purposes, the results of the April 1995 
audiological examination are provided below.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
80
LEFT
15
15
20
55
70

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The average loss in pure tone thresholds, in decibels, for 
the right ear was 42 and for the left ear was 40.

Following the veteran's claim for an increased evaluation, 
the veteran underwent a VA audiological examination in April 
1997.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
55
75
LEFT
20
20
30
75
85

The Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The average loss in pure tone thresholds, in decibels, 
for the right ear was 48 and for the left ear was 45.

The veteran and his wife testified before the undersigned at 
a personal hearing in July 1998.  He stated that his hearing 
loss has exposed him to dangers on-the-job as a welder and 
while driving; that he has trouble hearing televisions and 
carrying on telephone conversations; and that he has struck 
his head at work because he was unable to hear warnings of 
co-workers.

The veteran's private physician submitted a statement on July 
27, 2000, which indicated that the veteran should not wear 
his hearing aids at work.  The amplification of the work 
noises would further damage his hearing.  To supplement the 
statement provided by the doctor, also proffered were several 
co-workers written statements.  These indicated that they had 
trouble communicating with the veteran because of his hearing 
loss.

Another VA audiological examination was accomplished in 
December 2000.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
45
70
85
LEFT
20
20
40
60
80

The Speech audiometry revealed speech recognition ability of 
92 percent in the right ear and of 90 percent in the left 
ear.  The average loss in pure tone thresholds, in decibels, 
for the right ear was 56 and for the left ear was 50.  The 
examiner opined that the veteran had sufficient hearing to 
hear the shouts of warning and the shouting of his name from 
fellow workers.  

On May 8, 2001, the veteran's employer responded to specific 
questions from the Board.  It was noted that all employees 
were provided with safety equipment, which included ear 
plugs.  The veteran was required to stand while performing 
his duties, at a height of no more than four feet.  He had 
incurred no additional risk to himself and caused no 
additional risk to co-workers due to his hearing loss.  It 
was reiterated that hearing protection for all employees was 
available.  Finally, there was no record of the veteran 
incurring any head injuries on-the-job.

In December 2001, the veteran was admitted to a Lodger 
Program for the treatment of alcohol dependence.  He was 
noted to be unemployed; he had quit his job over a dispute 
with his employer.  He indicated that he was not concerned 
about the lack of employment, since he was able to find jobs 
easily.  No mention was made by the veteran that his 
employment had been terminated because he was a risk to 
either himself or others as a result of his hearing loss.  

A former employer wrote in January 2002 that the veteran had 
been employed as a maintenance worker.  However, he was 
dismissed after he performed maintenance on the wrong 
apartment.  When asked about why he had done this, he stated 
that he had not heard correctly which apartment he was to 
work on.

In November 2002, the veteran was examined by a private 
physician, primarily for complaints of tinnitus, which has 
been service-connected.  The examiner reported that the 
veteran had profound hearing loss at 6000 hertz, with a mild 
loss at 1000 hertz.  He had reasonable speech discrimination 
scores.

The veteran saw a VA audiologist in January 2005.  The report 
noted that the veteran used hearing aids.  The examiner 
reported that the veteran's hearing was within normal limits 
through 1000 hertz, with a mild, sloping-to-severe, noise-
induced sensorial neural hearing loss in the higher 
frequencies for both ears.  

The veteran sat for another VA audiological examination in 
July 2005.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
50
75
85
LEFT
25
60
50
75
85

The Speech audiometry revealed speech recognition ability of 
94 percent in the right ear and of 94 percent in the left 
ear.  The average loss in pure tone thresholds, in decibels, 
for the right ear was 58.75 and for the left ear was 60.

As reported above, the veteran's records from the Social 
Security Administration (SSA) have been obtained and included 
in the claims folder for review.  These records do show that 
the veteran is in receipt of SSA benefits.  However, those 
benefits have been awarded for disorders of the back and 
heart.  Bilateral hearing loss was not named as a condition, 
disability, or disease for which had any type of effect on 
the veteran's ability to obtain and maintain gainful 
employment.  The Board further notes that the various medical 
records that were included with the SSA award do not show 
treatment for or complaints involving his bilateral hearing 
loss.  That is, those records do not show that the veteran 
was hospitalized because of his hearing loss.  Those same 
records do not insinuate or hint that the veteran missed or 
left work because of his hearing loss, or that he was 
suffering from chronic ear disease that required repeated 
medical care.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2005) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2005) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2004).  With respect to the issues now before 
the Board, the appeal does not stem from the veteran's 
disagreement with an evaluation assigned in connection with 
the original grant of service connection, but the potential 
for the assignment of separate, or "staged" ratings for 
separate periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (2005); 38 C.F.R. § 4.85(b) 
and (e) (2005).  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

The horizontal rows represent the ear having the better 
hearing, while the vertical columns represent the ear having 
the poorer hearing.  The percentage evaluation is located at 
the point where the row and column intersect.  38 C.F.R. § 
4.85(e) (2005).  

Applying the above test results to Table VI of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral Designation
Left Ear Roman Numeral 
Designation
April 1995
I
I
April 1997
I
I
December 
2000
I
II
July 2005
II
II

When the formula in Table VII for determining the disability 
evaluation is applied to these numeric designations, the 
results are as follows:

April 1995			0 percent
April 1997			0 percent
December 2000		0 percent
July 2005			0 percent

38 C.F.R. § 4.85, Table VII (2005).  

Nevertheless, the Board notes that VA changed the regulations 
pertaining to the evaluation of hearing loss and diseases of 
the ear effective June 10, 1999.  The VA is under an 
obligation to evaluate a veteran's claim for compensation 
under both the old and new criteria in the Rating Schedule to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  See VAOPGCPREC 
3-2000 (May 30, 2000). Where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the Rating Schedule and the current regulations.

The revised regulations do not contain any substantive 
changes that affect this particular case, but add certain 
provisions that were already the practice of VA.  38 C.F.R. § 
4.85 (2005).  The frequencies used for the evaluation of 
hearing loss, the percentage of speech discrimination used 
for the evaluation of hearing loss, and the tables used to 
determine the level of hearing impairment and the disability 
evaluation of each level of hearing impairment have not been 
changed.  38 C.F.R. § 4.87, Diagnostic Code 6100 (2005).

The regulations also provide for evaluating veterans with 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 (2005) because the 
speech discrimination test may not reflect the severity of 
communicative functioning that these veterans experience.  
See 64 Fed. Reg. 25203 (May 11, 1999).  The first provision, 
that of 38 C.F.R. § 4.86(a) (2005), indicates that if pure 
tone thresholds in any four of the five frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  See 64 Fed. Reg. 
25209 (May 11, 1999).  This provision corrects for the fact 
that with a 55-decibel threshold level (the level at which 
speech becomes essentially inaudible) the high level of 
amplification needed to attempt to conduct a speech 
discrimination test would be painful to most people, and 
speech discrimination tests may therefore not be possible or 
reliable.  Id.

The second provision, that of 38 C.F.R. § 4.86(b) (2005), 
indicates that when the puretone threshold is 30 decibels or 
less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the 
Roman numeral designation for hearing impairment will be 
chosen from either Table VI or Table VIa, whichever results 
in the higher numeral, and that numeral will then be elevated 
to the next higher Roman numeral.  Id.  This provision 
compensates for a pattern of hearing impairment that is an 
extreme handicap in the presence of any environmental noise, 
and a speech discrimination test conducted in a quiet room 
with amplification of sound does not always reflect the 
extent of impairment experienced in the ordinary environment.  
Id.  The amended regulations changed the title of Table VIa 
from "Average Puretone Decibel Loss" to "Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average."  See 64 Fed. Reg. 25202 (May 11, 1999).

Moreover, 38 U.S.C.A. § 1160 was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002.  In particular, 
the phrase "total deafness" in the nonservice-connected ear 
was changed to "deafness."  If the service-connected ear is 
10 percent or more disabling, the deafness of the nonservice-
connected ear (whether total or partial) is considered in 
assigning the proper rating.

38 C.F.R. § 3.383 has not yet been amended to incorporate the 
changes to 38 U.S.C.A. § 1160.  Although the Veterans 
Benefits Administration has issued guidance to the ROs to 
defer adjudicating these claims until such regulatory changes 
are made, the Board has not officially stayed consideration 
for such cases.  See VBA Fast Letter 03-11 (April 8, 2003).  
VBA's "stay" is not binding on the Board, and the Board 
must proceed to adjudicate this appeal, since it is not known 
how long it will take for the regulations to be amended.

The Board is certainly cognizant of the veteran's argument to 
the effect that his hearing loss should be assigned, over the 
years, ratings in excess of those in question.  However, the 
Board is bound in its decisions by applicable provisions of 
law and regulations.  See 38 U.S.C.A. § 7104 (West 2002); 38 
C.F.R. § 19.5 (2005).  In addition, the Court has explained 
that the assignment of disability ratings for hearing 
impairment is derived from a mechanical application of the 
Rating Schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Applying the above test results to Table VIa of the Rating 
Schedule, the veteran's hearing loss results are as follows:

Date
Right Ear Roman 
Numeral 
Designation
Left Ear Roman 
Numeral 
Designation
Rating Using 
Table VII 
April 1995
II
I
Not for 
Application
April 1997
II
II
Not for 
Application
December 
2000
IV
III
10 percent
August 
2005
IV
IV
10 percent

38 C.F.R. § 4.85, Table VIa and Table VII (2005).  

In this case, the mandated mechanical application of the 
Rating Schedule to the numeric designations assigned based on 
the reported audiometric evaluation does not warrant an 
evaluation more than previously assigned by the RO.  
Accordingly, the Board concludes that evaluations in excess 
of those previously assigned are not supported by the record 
and increased evaluations are not warranted at any time 
during the pendency of the appeal.  See Fenderson, supra.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Although the Board sympathizes with the veteran's 
difficulties due to his hearing loss, the Board is 
constrained to abide by VA regulations.  In light of the 
above, the Board finds that the preponderance of the evidence 
is against his claim.

In reaching the above determination, the Board considered 
whether the veteran's service-connected disability standing 
alone presents an exceptional or unusual disability picture, 
as to render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The governing norm in these 
exceptional cases is:  

A finding that the case represents such 
an exceptional or unusual disability 
picture with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.

Despite the assertions made by the appellant, the Board 
concludes that there are no exceptional or unusual factors in 
this case that would render impractical the application of 
the regular schedular standards.  For example, there is 
absolutely no indication that the veteran has required any 
periods of hospitalization for his hearing loss.  

He has contended that his hearing loss had caused unusual 
dangers to himself and others when he worked as a welder.  He 
stated that he had struck his head when he had failed to hear 
the warnings of co-workers and that he had been in danger of 
falling from heights and injuring himself.  However, the 
company for whom he had worked as a welder had indicated, in 
May 2001, that all employees had been provided with safety 
equipment, to include ear plugs.  The veteran had been 
required to stand while performing his duties, at a height of 
no more than four feet.  He had incurred no additional risk 
to himself and caused no additional risk to co-workers due to 
his hearing loss.  It was reiterated that hearing protection 
for all employees was available.  In other words, despite the 
veteran assertions to the contrary, and contra to the 
statements provided by the veteran's friends and co-workers, 
the veteran's employer never concluded that the veteran's 
hearing markedly interfered with the veteran's employment 
ability.  The employer did not place the veteran in a 
different job because of his bilateral hearing loss.  The 
employer did not consider the veteran a risk to himself or 
others or to the overall productivity of the plant.  

Finally, there was no record of the veteran incurring any 
head injuries on-the-job as a result of his hearing loss.  
Significantly, at the time of the VA examination in December 
2000, the examiner had opined that the veteran had sufficient 
hearing to hear the shouts of warning and the shouting of his 
name from co-workers.  In fact, the examiner noted that the 
use of hearing aids or hearing protective devises ". . . 
would significantly deter pieces of hot slag or welding 
sparks from falling into the welder's ear canal preventing 
potential burns through his skin, eardrum, or inner ear."  
None of the medical records obtained since December 2000 
refute the examiner's opinion.  The SSA records note no 
reason why the veteran would be unemployable because of his 
bilateral hearing loss.  

The veteran was hospitalized in 2001 for the treatment of 
alcohol dependence.  While he was unemployed at that time, he 
stated that he had quit his job because of a dispute with his 
employer.  He commented that he was not concerned about his 
joblessness, noting that he could always find employment 
easily.  A former employer stated in January 2002 that the 
veteran had been fired because he had performed maintenance 
on the wrong apartment, which the veteran had claimed had 
been due to his inability to hear.  However, the evidence 
cited above argues against this assertion; it suggests that 
the veteran's hearing impairment has not progressed to the 
point that he cannot hear simple commands.

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2005) are not met.


ORDER

1.  Entitlement to a compensable evaluation for bilateral 
hearing loss, prior to December 1, 2000, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss, after November 30, 2000, is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


